Exhibit 10.1

     
(UBS LOGO) [v50427v5042700.gif]
   UBS Financial Services Inc.
 
  1200 Harbor Boulevard
 
  Weehawken, NJ 07086
 
   
 
  James M. Pierce
 
  Co-Head
 
  Wealth Management Advisor Group US
 
 
 
   
TEKELEC INCORPORATED
  James D. Price
ATTN: RICHARD CARLI
  Co-Head
5200 PARAMOUNT PARKWAY
  Wealth Management Advisor Group US
MORRISVILLE, NC 27560-8499
 
 
   
 
  www.ubs.com
 
   
 
  October 8, 2008
 
   
 
  Branch Telephone Number
 
  + 1-312-525-4500
 
   
 
  Account Number: CP 12794

We are pleased to offer you a way to liquidate certain of your auction rate
securities (ARS). UBS has designed a solution that gives you the option to hold
your ARS or sell the securities back to UBS. This solution is available for ARS
that were held in a UBS account on February 13, 2008, and that are not
successfully clearing at auction (Eligible ARS).
UBS is offering you “Auction Rate Securities Rights” (Rights) to sell Eligible
ARS at par value to UBS at any time during a two-year time period. These Rights
are nontransferable securities registered with the U.S. Securities and Exchange
Commission (SEC). This is a limited time offer that will expire on November 14,
2008. Accepting this offer may impact your legal rights. Not accepting this
offer may have repercussions on outstanding loans secured by Eligible ARS. As a
result, it is important that you review the prospectus carefully.
The key features and terms of the offer are summarized below. For complete
details, please see the enclosed prospectus.

•   UBS is offering you nontransferable Rights to sell Eligible ARS, held in the
UBS account identified above, at par value to UBS at any time during the period
of June 30, 2010, through July 2, 2012.

  –   We must receive your offer acceptance and instructions to transfer the
Eligible ARS to the UBS account listed above, if they are not in this account
already, by November 14, 2008;     –   You may instruct your UBS Financial
Advisor or Branch Manager to exercise these Rights at any time during this time
period;     –   If you do not exercise your Rights, the Eligible ARS will
continue to accrue interest or dividends as determined by the auction process;  
  –   If you do not exercise your Rights before July 2, 2012, they will expire
and UBS will have no further obligation to buy your Eligible ARS.

•   Clients who accept this offer give UBS the discretion to purchase or sell
their Eligible ARS at any time after accepting the firm’s offer and without
other prior notice.

  –   UBS will purchase tax-exempt Auction Preferred Stock (a specific type of
ARS also known as APS) at any time after clients accept the firm’s Rights offer;
    –   UBS will only exercise its discretion to purchase or sell Eligible ARS
for the purpose of restructurings, dispositions or other solutions that will
provide clients with par value for their Eligible ARS;

 



--------------------------------------------------------------------------------



 



  –   In purchasing Eligible ARS or selling Eligible ARS on behalf of clients,
including tax-exempt APS, UBS will act in its capacity as broker-dealer and will
execute these transactions on a principal basis regardless of the type of client
accounts in which the Eligible ARS are held. Please see pages 27-28 in the
enclosed prospectus for more information;     –   UBS will pay clients par value
for their Eligible ARS within one day of settlement of the transaction;     –  
Eligible ARS are subject to issuer redemptions at any time.

UBS AG has filed a registration statement (including a prospectus) with the SEC
for the offering to which this communication relates. Before you make an
investment decision, you should read the prospectus in that registration
statement and other documents that UBS has filed with the SEC for more complete
information about UBS and this offering. You may get these documents for free by
visiting EDGAR on the SEC Web site at www.sec.gov or by calling UBS’s ARS Client
Service Center at +1-800-253-1974.

  UBS Financial Services Inc. and UBS International Inc.
are subsidiaries of UBS AG.   1C-ARS0

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [v50427v5042700.gif]   UBS Financial Services Inc.

•   Clients who accept this offer release UBS and its employees/agents from all
claims except claims for consequential damages directly or indirectly relating
to its marketing and sale of ARS and expressly agree not to seek any damages or
costs (punitive damages, attorney fees, etc.) other than consequential damages.
Clients also will not serve as a class representative or receive benefits under
any class action settlement or investor fund.   •   UBS will provide clients who
accept the offer “no net cost” loans up to the par value of Eligible ARS until
June 30, 2010. Please see pages 36-39 in the enclosed prospectus for more
information.   •   UBS will reimburse all clients who participated in prior UBS
ARS loan programs after February 13, 2008, for the difference between the cost
of the loan and the applicable interest paid on the Eligible ARS.

THIS OFFER EXPIRES ON NOVEMBER 14, 2008. Please complete, sign and date the
enclosed form and return it in the postage-paid envelope if you wish to accept
this offer. We must receive your signed acceptance and transfer instructions
form no later than November 14, 2008.
You may receive multiple letters from us depending on the type of ARS you own or
if you have ARS in multiple accounts. Please note you must return a form for
each letter you receive to accept all available offers relating to your ARS
holdings. Please read each response form carefully as the terms may vary.
A list of your Eligible ARS in the account identified on the first page of this
letter is attached. Additional information about your Eligible ARS, including
the most recent interest rates and dividend yields, is available at
www.ubs.com/auctionratesecurities.
If you have any questions about your Eligible ARS or this offer, please contact
your UBS Financial Advisor or Branch Manager at the telephone number listed at
the top of this letter. Please note that UBS Financial Advisors and Branch
Managers cannot provide legal or tax advice regarding this offer. Instructions
to exercise your Rights should be directed to your UBS Financial Advisor or
Branch Manager.
We regret any hardship that the failure of the ARS markets may have caused you.
We hope that the offer described above and discussed in detail in the prospectus
provides resolution for you regarding this matter.
Thank you for your business and for maintaining your relationship with UBS.
Sincerely,

     
-s- James M. Pierce [v50427v5042701.gif]
  -s- James D. price [v50427v5042701.gif]
James M. Pierce
  James D. Price

UBS Financial Services Inc. serves as the clearing firm for UBS International
Inc. Accordingly, the information and terms contained in this letter and the
accompanying materials are directed to clients of both UBS Financial Services
Inc. and UBS International Inc.
UBS Financial Services Inc. and UBS International Inc. are subsidiaries of UBS
AG.
1C-ARS0

 



--------------------------------------------------------------------------------



 



Current rate and dividend information
To allow you to view the current interest rates and/or dividends your holdings
are earning, we have created an online tool available at
www.ubs.com/auctionratesecurities.
Simply enter the nine-digit CUSIP number(s) shown below to obtain the most
current information about your securities.
Percentages displayed in the descriptions below are as of September 30, 2008.

                      CUSIP   Description   CUSIP   Description   CUSIP  
Description
 
                   
00432MAC3
  ACCESS TO LNS LRNG STUDT LN CORP CA AMT REV BE/R/VARIABLE RATE MATURES
07/01/35   00432MAP4   ACCESS TO LNS FOR LEARNI LN CORP CALIF AMT BE/R/VARIABLE
RATE MATURES 06/01/37   010305EV8   ALABAMA HGHR ED LN CORP SER A-2 B/E /R/
VARATE PUTBND MATURES 11/01/41
 
                   
011855AA1
  ALASKA STUDNT LN CRP ED AMT RV ARC SER A BE /R/VARIABLE RATE MATURES 06/01/37
  040504DT6   ARIZONA EDUC LN MARKTG SER A-3 REV AMT B/E /R/VARIABLE RATE
MATURES 09/01/33   155488BU2   CENTRAL TEXAS HGHR ED AU SER 2000A REV AMT BE/R/
VARIABLE RATE MATURES 12/01/34
 
                   
155488BV0
  CENTRAL TEXAS HGHR ED AU SER 2002A REV AMT B/E/R/ VARIABLE RATE MATURES
12/01/36   155488BW8   CENTRAL TEXAS HGHR ED AU SER A REV AMT B/E /R/VARIABLE
RATE MATURES 12/01/37   155488BY4   CENTRAL TEXAS HGHR ED AU ARC SER A REV AMT
B/E/R/ VARIABLE RATE MATURES 12/01/38
 
                   
340640AG6
  FLORIDA EDL LN MRKTG CRP EDL LN ARC A4 RV B/E /R/VARIABLE RATE MATURES
12/01/36   455900AQ3   INDIANA SECNDRY MRKT EDU AMT ARCS 031 RV AMTBE/R/VARIABLE
RATE MATURES 12/01/38   462590FG0   IA STUD LN LIQUIDTY CORP ARC W RV AMBAC AMT
BE/R/ VARIABLE RATE MATURES 12/01/37
 
                   
49130NAS8
  KY HGHR ED STUD LN CORP STUD LN A REV AMT B/E/R/ VARIABLE RATE MATURES
05/01/33   49130NAT6   KY HGHR ED STUD LN CORP S/L RV SER A AMT B/E /R/VARIABLE
RATE MATURES 05/01/33   49130NBB4   KENTUCKY HIGHER ED STUD LN REV A-1 AMT B/E
/R/ VARIABLE RATE MATURES 06/01/35
 
                   
49926CAC5
  KNOWLEDGEFUNDING OH INC OHIO STUD LN RV /R/ VARIABLE RATE MATURES 12/01/40  
49926CAG6   KNOWLEDGEFUNDING OH INC OHIO S/L RV A3 B/E /R/VARIABLE RATE MATURES
12/01/41   594520KK3   MICH HGHR ED STUD LN AU RF AMT AMBAC RV BEARC/R/VARIABLE
RATE MATURES 03/01/40
 
                   
606072EX0
  MISSOURI HGR ED LN AUTH SER Z REV AMT B/E /R/ VARIABLE RATE MATURES 02/15/28  
64461RFJ2   NEW HAMPSHIRE HIGHER EDL 35 DAY ARC AMT B/E /R/VARIABLE RATE MATURES
12/01/39   644614HG7   NEW HAMPSHIRE HLTH & EDU 35 DAY SER A-1 REV /R/VARIABLE
RATE MATURES 12/01/38
 
                   
644614HH5
  NEW HAMPSHIRE HLTH & EDU 35 DAY A-2 RV AMT B/E/R/ VARIABLE RATE MATURES
12/01/38   646080HF1   NEW JERSEY ST HGHR ED SER D REV MBIA BE/R/ VARIABLE RATE
MATURES 12/01/41   67759LAC9   OH ST CENTRIC STUD LN RV BD A-1 AMT AMBAC BE
/R/VARIABLE RATE MATURES 09/01/37
 
                   
67759LAF2
  OHIO ST STUDENT LN REV SER A RV AMBAC AMT BE/R/ VARIABLE RATE MATURES 09/01/41
  709163CW7   PA ST H/E ASST AGY REV STUD LN ARCS SER P-1 /R/VARIABLE RATE
MATURES 03/01/22   709163EC9   PA ST H/E ASST AGY REV SER AA-2 REV STUDE /R/
VARIABLE RATE MATURES 06/01/39
 
                   
762315GC7
  RHODE ISLAND ST STUD LN 2 REV AMBAC AMT B/E /R/VARIABLE RATE MATURES 12/01/37
  813659AK5   HAWAII SECOND MKT SERV SER A REV AMT B/E /R/ VARIABLE RATE MATURES
03/01/37   813659AM1   HAWAII SECOND MKT SERV T/E 35 DAY ARC AMT BE/R/ VARIABLE
RATE MATURES 03/01/40
 
                   
917546ES8
  UTAH ST BRD OF REGT SER G REV AMT B/E /R/ VARIABLE RATE MATURES 05/01/33  
917546FR9   UTAH ST BRD OF REGT SER V-1 REV AMT B/E /R/VARIABLE RATE MATURES
11/01/36   917546FY4   UTAH ST BRD OF REGT ARC 35DAY SER Z1 REV AMT /R/VARIABLE
RATE MATURES 11/01/38
 
                   
917546GE7
  UTAH ST BRD OF REGT STD LDN 2006BB1 RV AMT BE/R/ VARIABLE RATE MATURES
11/01/40   917546GF4   UTAH ST BRD OF REGT SER BB-2- REV AMT B/E/R/VARIABLE RATE
MATURES 11/01/40        

1C-ARS0

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [v50427v5042700.gif]
UBS Financial Services Inc.
Please complete and sign of this form.
We must receive it by November 14, 2008.
Acceptance of UBS’s offer relating to auction rate securities
By signing below and returning this form, I accept UBS’s offer of Rights
relating to my Eligible ARS in the account listed below. I understand and
acknowledge the following:

•   All Eligible ARS must remain in my UBS account listed below until I exercise
my Rights to sell my Eligible ARS to UBS or they are redeemed by the issuer or
purchased or sold on my behalf by UBS;   •   I will instruct my UBS Financial
Advisor or Branch Manager if and when I want to exercise my Rights and sell my
Eligible ARS to UBS during the period of June 30, 2010, through July 2, 2012;  
•   The acceptance of UBS’s offer constitutes consent (to the extent legally
required) for UBS, acting as principal, to purchase my Eligible ARS or to sell
them on my behalf at any time in its sole discretion and without other prior
notice to me, from the date that I accept this offer through July 2, 2012;   •  
If UBS purchases, sells or otherwise disposes of my Eligible ARS, it will
deposit the par value in my account within one business day of settlement of the
transaction;   •   I release UBS and its employees/agents from all claims except
claims for consequential damages directly or indirectly relating to its
marketing and sale of ARS and expressly agree that I will not seek any damages
or costs (punitive damages, attorney fees, etc.) other than consequential
damages. I also will not serve as a class representative or receive benefits
under any class action settlement or investor fund;   •   If the account named
below is in the name of a corporation, partnership, trust or other entity, I
represent and warrant that I have the power and authority to accept this offer
on behalf of that entity.

          TEKELEC INCORPORATED
ATTN: RICHARD CARLI   Please complete and sign this form. We must receive it by
November 14, 2008.


5200 PARAMOUNT PARKWAY
  Mail   UBS Financial Services Inc.
MORRISVILLE NC 27560-8499
      ATTN: ARS Group
 
      1000 Harbor Boulevard
 
      Weehawken, NJ 07086
 
       
Account Number: CP 12794
  Fax   +1-201-442-7766

SIGN HERE

                 
Account owner signature
  /s/ William Everett, Exec. VP & CFO
 
  Date   10/31/08
 
   
Additional party signature
      Date        
 
               
Daytime telephone number
  919-466-3193            
 
               

 



--------------------------------------------------------------------------------



 



If you have questions, please contact your UBS Financial Advisor or Branch
Manager at +1-312-525-4500. Clients outside the U.S. may call +1-201-352-0105
collect.
We kindly request that you do not include comments or questions on this form as
it could delay processing of your instructions.
UBS AG has filed a registration statement (including a prospectus) with the SEC
for the offering to which this communication relates. Before you make an
investment decision, you should read the prospectus in that registration
statement and other documents that UBS has filed with the SEC for more complete
information about UBS and this offering. You may get these documents for free by
visiting EDGAR on the SEC Web site at www.sec.gov or by calling UBS’s ARS Client
Service Center at +1-800-253-1974.
UBS Financial Services Inc. serves as the clearing firm for UBS International
Inc. Accordingly, the information and terms contained in this letter and the
accompanying materials are directed to clients of both UBS Financial Services
Inc and UBS International Inc.
ã2008 UBS Financial Services Inc. All rights reserved. Member SIPC.
1C-ARS0
011200908|U|0497160|01|01

 